Citation Nr: 1538167	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  09-45 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for a low back disability currently rated at 40 percent.

2.  Entitlement to special monthly compensation due to the regular need for the aid and attendance of another person.

3.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disability.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to June 1977 and from October 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

It is noted that the RO denied a total disability rating based on individual unemployability (TDIU) by way of a May 2013 rating decision.  In June 2013, the RO received records from the Social Security Administration which included the Veteran's contentions that he was unable to work due to his low back disability.  Accordingly, TDIU is considered part of the claim for an increased rating.  During the Board hearing, the Veteran also asserted that he required assistance with bathing as a result of his service-connected disability.  Accordingly, an inferred issue of entitlement to SMC due to the need for the regular aid and attendance of another person is also before the Board.  See Akles v. Derwinski, 1 Vet. App 118 (1991).     
 
The issues of entitlement to compensation for a psychiatric disorder and a gastrointestinal were raised during the Board hearing but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher rating for his service-connected disability of the low back.  Upon consideration of the record, the Board had determined that this matter must be remanded for further evidentiary development.

At a June 2015 Board hearing, the Veteran testified that the condition of his back has worsened since the last VA medical examination of February 2015.  Specifically, the Veteran testified that he has "tremendous pain" in his legs, that his legs, thighs, and lower back are "constantly in pain" and that his condition is "getting worse."  He maintains that it is hard for him to straighten up and that he has no mobility without a walker.  He states that he "cannot stand for a long period of time" and experiences "constant pain [for] all types of motion."  He also claims to have experienced, due to his back condition, incapacitating episodes of a two-day duration approximately five times per year.  His asserts that his pain travels to his hips and legs.  He further reports bladder problems due to his back.  See transcript of June 2015 Board hearing.

Where the evidence of record does not reflect the current state of a claimant's disability, a VA examination must be conducted.  See 38 C.F.R. § 3.327(a) (2015).  A new examination may be required to evaluate the current degree of impairment when a claimant alleges that a service-connected disability has worsened since the claimant was previously examined.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran last underwent ta VA examination for his back in February 2015.  In light of the Veteran's report of a worsened condition in June 2015, the Board concludes that a new VA examination is necessary to determine the current severity of his service-connected low back disability and any associated symptoms or conditions.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records dating from November 2007.

2. Provide the Veteran with notice concerning how to substantiate the matter of special monthly compensation due to the need for the regular aid and attendance of another person.

3. Thereafter, schedule the Veteran for an examination to assess any neurological and orthopedic manifestations of the Veteran's service-connected low back condition.  The electronic claims folder must be made available to the examiner, who should indicate in the examination report that the folder was reviewed in conjunction with the examination.

All appropriate tests and studies should be made, and all clinical findings should be reported in detail.

The examiner should specifically address whether the Veteran has any neurological abnormality associated with the service-connected disorder, to include with respect to the lower extremities, the bowel and the bladder.  

The examiner should also address whether there were any incapacitating episodes due to the low back disability.
The examiner should also provide information concerning the functional impairment that results from the service-connected disability that may affect his ability to function and perform tasks in a work setting.

The examiner should also address in the examination report whether the following are present as a result of his service-connected disability:

*Inability to dress or undress himself or to keep himself ordinarily clean and presentable;

*Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this does not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacking at the back, etc.);

*inability to attend to the wants of nature;

*inability to feed himself through loss of coordination of the upper extremities or through extreme weakness; or

*incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusion reached should be provided.

4. Review the claims folder to ensure that all of the foregoing requested development is completed, and arrange for any additional warranted development. Then readjudicate the matters on appeal.  If the sought benefits remain denied, issue an appropriate supplemental statement of the case, and provide the Veteran with the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





